IN THE SUPREME COURT OF THE STATE OF DELAWARE

BENJAMIN A. FAZIO,                     §
                                       §   No. 403, 2015
      Defendant Below,                 §
      Appellant,                       §
                                       §   Court Below—Superior Court
      v.                               §   of the State of Delaware,
                                       §   in and for Sussex County
STATE OF DELAWARE,                     §   Cr. ID No.1309003430
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                         Submitted: October 13, 2015
                         Decided:   October 15, 2015

                                    ORDER

      This 15th day of October 2015, it appears to the Court that, on September 29,

2015, the Chief Deputy Clerk issued a notice to show cause, by certified mail,

directing the appellant to show cause why this appeal should not be dismissed for

his failure to file an opening brief and appendix on or before September 14, 2015

and his failure to pay the Supreme Court filing fee in this matter. The appellant

has not responded to the notice to show cause within the required ten-day period

and therefore dismissal of this appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ Karen L. Valihura
                                             Justice